DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on September 28, 2021. The application contains claims 1-19: 
Claims 1-19 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
During a telephone interview with GAMBERDELL, JOSEPH (Reg. No. 44695) on October 18, 2021, the examiner discussed a non-statutory obviousness double patenting rejection with respect to U.S. Patent #10614083 and requested that a terminal disclaimer be filed to obviate this rejection. Applicant subsequently filed the terminal disclaimer on October 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10614083. The terminal disclaimer has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The 35 USC 112(b) rejections to claims 1-19 as set forth in the office action dated June 29, 2021 have been withdrawn as a result of the examiner’s amendment.
The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims
1. (Currently Amended) A method of managing a network of field-specific entity records, wherein the method comprises:
a) accessing the network of field-specific entity records comprising at least one pair of field-specific entity records within at least one field segment, wherein each pair of the at least one pair of field-specific entity records is associated with relations between 
b) determining a weightage score of each of the relations 
c) determining an importance score of each field-specific entity record in the at least one pair of field-specific entity records based on: 
a plurality of entity attributes of the field-specific entity record; 
in the at least one pair of field-specific entity records the field-specific entity record is determined; and
an aggregate of the number of the relations of the field-specific entity record and the weightage score of each of the relations between the field-specific entity record and other field-specific entity records in the at least one pair of field-specific entity records;
d) determining a change in at least one of:
the importance score of a field-specific entity record of the first pair of field-specific entity records in the at least one field segment;
the weightage score of a relation between the first pair of field-specific entity records in the at least one field segment;
e) determining a change in at least one of the importance score of a field-specific entity record and the weightage score of a relation between field-specific entity records of the at least one second pair of field-specific entity records, based on the determined change in the at least one of the importance score of the field-specific entity record and the weightage score of the relation between the field-specific entity records of the first pair of field-specific entity records; and
f) updating the network of field-specific entity records based on the determined change in:
at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the first pair of field-specific entity records; and
at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the at least one second pair of field-specific entity records.


obtaining field-specific entity records comprising an entity name and a plurality of entity attributes, wherein each of the field-specific entity records is associated with at least one field segment;
identifying at least one pair of field-specific entity records having at least one similar entity attribute in each of at least one field segments; and
generating the network of field-specific entity records by designating relations between the identified at least one pair of field-specific entity records.

3. (Previously Presented) The method of claim 2, wherein obtaining the field-specific entity records comprises developing a structured database by:
crawling existing data sources to extract data-records;
structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and a plurality of entity attributes;
identifying a field of each of the entity records based on at least one of the plurality of entity attributes of the entity record; and
segmenting the entity records into at least one field segment based on the field of the entity records, to identify field-specific entity records.

4. (Previously Presented) The method of claim 1, wherein the method further comprises receiving a user-input from a user, wherein the user-input is associated with the determined change in the at least one of the importance score of the field-specific entity record and the weightage score of the relation between the first pair of field-specific entity records.


the importance score of each field-specific entity record of the at least one pair of field-specific entity records; and
the weightage score of each of the relations between two field-specific entity records in the at least one pair of field-specific entity records.

6. (Original) The method of claim 5, wherein the method further comprises determining a change in the net score of each field-specific entity record of the at least one pair of field-specific entity records.

7. (Previously Presented) The method of claim 6, wherein the determined change in the net score is used to identify at least one of a positive growth and a negative growth of each field-specific entity record.

8. (Previously Presented) The method of claim 7, wherein the method further comprises determining an impact score of the network of field-specific entity records based on the determined change in the net score of each field-specific entity record.

9. (Currently Amended) A system for managing a network of field-specific entity records, wherein the system comprises:
a processing module configured to:
access the network of field-specific entity records comprising at least one pair of field-specific entity records within at least one field segment, wherein each pair of the at least one pair of field-the pair of field-specific entity records, and wherein the at least one pair of field-specific entity records comprises a first pair of field-specific entity records and at least one second pair of field-specific entity records;
determine a weightage score of each of the relations 
determine an importance score of each field-specific entity record in the at least one pair of field-specific entity records based on:
a plurality of entity attributes of the field-specific entity record;
relations of  in the at least one pair of field-specific entity records, wherein a number of the relations of 
an aggregate of the number of the relations of the field-specific entity record and the weightage score of each of the relations between the field-specific entity record and other field-specific entity records in the at least one pair of field-specific entity records;
determine a change in at least one of:
the importance score of a field-specific entity record of the first pair of field-specific entity records in the at least one field segment;
the weightage score of a relation between the first pair of field-specific entity records in the at least one field segment;
determine a change in at least one of the importance score of a field-specific entity record and the weightage score of a relation between field-specific entity records of the at least one second pair of field-specific entity records, based on the determined change in the at least one of the importance score 
update the network of field-specific entity records based on the determined change in:
at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the first pair of field-specific entity records; and
at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the at least one second pair of field-specific entity records;
and
a database arrangement communicably coupled with the processing module, wherein the database arrangement is configured to store the network of field-specific entity records.

10. (Previously Presented) The system of claim 9, wherein the processing module is further configured to:
obtain field-specific entity records comprising an entity name and a plurality of entity attributes, wherein each of the field-specific entity records is associated with at least one field segment;
identify at least one pair of field-specific entity records having at least one similar entity attribute in each of  at least one field segments; and
generate the network of field-specific entity records by designating relations between the identified at least one pair of field-specific entity records.

11. (Previously Presented) The system of claim 10, wherein the processing module is further configured to develop a structured database by:

structuring the extracted data-records to obtain entity records, wherein each of the entity records comprises an entity name and a plurality of entity attributes;
identifying a field of each of the entity records based on at least one of the plurality of entity attributes of the entity record; and
segmenting the entity records into one or more field segments based on the field of the entity records, to identify field-specific entity records.

12. (Previously Presented) The system of claim 11, wherein the processing module comprises at least one crawler that is configured to extract entity records by crawling the existing data sources.

13. (Original) The system of claim 12, wherein the at least one crawler is implemented in a distributed architecture.

14. (Previously Presented) The system of claim 9, wherein the processing module is further configured to receive a user-input from a user, wherein the user-input is associated with the determined change in the at least one of the importance score of the field-specific entity record and the weightage score of the relation between the first pair of field-specific entity records.

15. (Previously Presented) The system of claim 9, wherein the processing module is further configured to determine a net score of each field-specific entity record of the at least one pair of field-specific entity records, based on:
the importance score of each field-specific entity record of the at least one pair of field-specific entity records; and


16. (Previously Presented) The system of claim 9, wherein the processing module is further configured to determine a change in a net score of each field-specific entity record of the at least one pair of field-specific entity records.

17. (Previously Presented) The system of claim 16, wherein the processing module is further configured to use the determined change in the net score to identify at least one of a positive growth and a negative growth of each field-specific entity record.

18. (Previously Presented) The system of claim 17, wherein the processing module is further configured to determine an impact score of the network of field-specific entity records based on the determined change in the net score of each field-specific entity record.

19. (Currently Amended) A non-transitory readable medium, containing program instructions for execution on a computer system, which when executed by a computer, cause the computer to perform a method 
a) accessing the network of field-specific entity records comprising at least one pair of field-specific entity records within at least one field segment, wherein each pair of the at least one pair of field-specific entity records is associated with relations between 
b) determining a weightage score of each of the relations 
c) determining an importance score of each field-specific entity record in the at least one pair of field-specific entity records based on: 
  a plurality of entity attributes of the field-specific entity record; 
  relations of in the at least one pair of field-specific entity records the field-specific entity record is determined; and
  an aggregate of the number of the relations of the field-specific entity record and the weightage score of each of the relations between the field-specific entity record and other field-specific entity records in the at least one pair of field-specific entity records;
d) determining a change in at least one of:
the importance score of a field-specific entity record of the first pair of field-specific entity records in the at least one field segment;
the weightage score of a relation between the first pair of field-specific entity records in the at least one field segment;
e) determining a change in at least one of the importance score of a field-specific entity record and the weightage score of a relation between field-specific entity records of the at least one second pair of field-specific entity records, based on the determined change in the at least one of the importance score of the field-specific entity record and the weightage score of the relation between the field-specific entity records of the first pair of field-specific entity records; and
f) updating the network of field-specific entity records based on the determined change in:

at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the at least one second pair of field-specific entity records.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowable over the prior art of record. The closest prior art of record is Sandulescu et al. (US 20130304726 A1), Ojha et al. (US 9342624 B1), and LIANG et al. (US 20180341710 A1), wherein: 
Sandulescu teaches
a method of managing a network of field-specific entity records, wherein the method comprises: 
a) accessing the network of field-specific entity records comprising at least one pair of field-specific entity records within at least one field segment, wherein the at least one pair of field-specific entity records is associated with relations between the at least one pair of field-specific entity records, and wherein the at least one pair of field-specific entity records comprises a first pair of field-specific entity records and at least one second pair of field-specific entity records;
b) determining a weightage score of each of the relations between the at least one pair of field-specific entity records;
c) determining an importance score of each field-specific entity record;
d) determining a change in: 
the importance score of a field-specific entity record of the first pair of field-specific entity records in the at least one field segment; 
the weightage score of a relation between the first pair of field-specific entity records in the at least one field segment; 
e) determining a change in at least one of the importance score of a field-specific entity record and the weightage score of a relation between field-specific entity records of the at least one second pair of field-specific entity records, based on the determined change in at least one of the importance score of the field-specific entity record and the weightage score of the relation between the field-specific entity records of the first pair of field-specific entity records; and 
f) updating the network of field-specific entity records based on the determined change in: 
at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the first pair of field- specific entity records; and
at least one of the importance score of the field-specific entity record and the weightage score of the relation between field-specific entity records of the at least one second pair of field-specific entity records.

Ojha teaches
c) determining an importance score of each field-specific entity record based on:
a plurality of entity attributes of the field-specific entity record;
each of the relations of the field-specific entity record with other field-specific entity records within at least one field segment; and 
an aggregate of each of the relations and the weightage score of the each of the relations between each field-specific entity record with other field-specific entity records;

LIANG teaches
c) determining an importance score of each field-specific entity record based on:
wherein a number of the relations of each of the field-specific entity record is determined.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 9 and 19 as follows:
“c) determining an importance score of each field-specific entity record in the at least one pair of field-specific entity records based on: 
a plurality of entity attributes of the field-specific entity record; 
relations of the field-specific entity record with other field-specific entity records in the at least one pair of field-specific entity records, wherein a number of the relations of the field-specific entity record is determined; and
an aggregate of the number of the relations of the field-specific entity record and the weightage score of each of the relations between the field-specific entity record and other field-specific entity records in the at least one pair of field-specific entity records;”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/XIAOQIN HU/Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168